Title: From George Washington to Major General John Sullivan, 23 September 1777
From: Washington, George
To: Sullivan, John



Dear sir
Head qrs [near Pottsgrove, Pa.] Tuesday Eveng 23d Septr 1777

I have just receiv’d your Letter requesting a Court of Enquiry to morrow or next day which I most readily agree to provided the Situation of the Army renders it practicable, but this I much doubt as I think it

highly probable we shall March some distance to morrow. I am Dr sir your mo. Obed. servt

Go: Washington

